DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-22 are pending. 

Claim Objections
Claims 7-8 is objected to because of the following informalities:  on line 3 of both claims 7 and 8, the numbers “1” and “8” should be in subscript form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 provides for the use of the polymer, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keite-Telgenbüsher (WO 2015/154947 A1, see English equivalent US 2017/0101556 A1 for citation).
Regarding claims 1-6 and 10-16, Keite-Telgenbüsher discloses poly(2-1,1,2,2-tetrafluoroethoxy)ethyl acrylate) [0068].  The structure of 2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
This polymer meets the limitations of instant claim 2 wherein R1 is H; R is an ethylene group; X1=X2=X3=X4=F.
Regarding claims 21-22, Keite-Telgenbüsher discloses an adhesive tape used for encapsulating an organic electronic arrangement [0002].

Regarding claims 1-6, 10-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 5,045,397).
Regarding claims 1-6 and 10-16, Jensen discloses a polymer comprising 2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate (C3/L42-C4/L24).  This polymer meets the limitations of instant claim 2 wherein R1 is H; R is an ethylene group; X1=X2=X3=X4=F.
Regarding claims 21-22, Jensen discloses an adhesive used to bond glass in optical systems (C2/L46-58).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 5,045,397).
Regarding claim 20, Jensen discloses a polymer comprising 2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate (C3/L42-C4/L24).  This polymer meets the limitations of instant claim 2 wherein R1 is H; R is an ethylene group; X1=X2=X3=X4=F.  The polymerized monomer is polymerized by the combination of external energy applied and initiator (C3/L42-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5,045,397) as applied to claim 1 above.
Regarding claim 17, Jensen discloses the polymer as shown above in claim 1.  As shown in Example 10, the monomer is polymerized with TEGDA (tetraethyleneglycol diacrylate, a (meth)acrylate-functionalized compound).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to polymerize 2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate in the presence of TEGDA, and the motivation to do so would have been to increase shrinkage as shown in Example 10.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5,045,397).
Regarding claims 18-19, Jensen discloses the polymer as shown above in claim 1.  As shown in Example 10, the monomer is polymerized with TEGDA (tetraethyleneglycol diacrylate, a (meth)acrylate-functionalized compound).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to polymerize 2-(1,1,2,2-tetrafluoroethoxy)ethyl acrylate in the presence of TEGDA, and the motivation to do so would have been to increase shrinkage as shown in Example 10.

Claims 1-8, 10-11, 14-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 5,302,678).
Regarding claims 1-8, 10-11, 14-16, and 21, Nomura discloses a contact lens comprising a copolymer obtained by copolymerizing a monomer mixture containing, at least one fluorine-containing monomers having the general formula:

    PNG
    media_image2.png
    159
    477
    media_image2.png
    Greyscale


wherein each of R1 and R2 is independently H or CH3 (R1 of the instant claims), l is an integer of 1 to 9 (R of the instant claims), m is an integer of 1 to 5, n is an integer of 4 to 10, p is an integer of not less than 8, q is an integer of not less than 0, and p, q, and n has the relationship of p+q=2n+1, and at least one hydrophilic monomer, and optionally containing other monomer (C2/L35-37).  One of the examples of the fluorine-containing monomer is of the following formula:
 
    PNG
    media_image3.png
    152
    343
    media_image3.png
    Greyscale
(C5).
It would have been obvious to one of ordinary skill in the art to form a compound wherein the fluoroalkyl group at the end of the side chain is –CFH(CF2)2CF3 since similar properties of oxygen permeability (C4/L35-53).  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.	
Regarding claim 17, Nomura discloses the hydrophilic monomer includes hydroxyalkyl (meth)acrylates (C7/L59-C8/L68).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-20 are directed to an invention not patentably distinct from claims 34-48 of commonly assigned Application No. 16/651386.
Claims 1-6 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38 of copending Application No. 16/651386 (referred to hereinafter as US ‘386) in view of Jensen (US 5,045,397). The copending claims recite a similar haloalkyl ether (meth)acrylate.
	However, the copending claims do not recite a polymer.  Jensen teaches a similar monomer, such as 2-(1,1,2,2-tetraflurooethoxy) ethyl acrylate is polymerized to form an adhesive (C3/L42-C4/L37).   US ‘386 and Jensen are analogous art concerned with the same field of endeavor, namely haloalkyl ether (meth)acrylate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a homopolymer or copolymer of the haloalkyl ether (meth)acrylate, and the motivation to do so .  
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Jensen (US 5,045,397) or Keite-Telgenbüsher (WO 2015/154947 A1) does not teach or suggest a) X1 is chlorine and X2, X3, and X4 are fluorine or b) X3 is chlorine and X1, X2, and X4 are fluorine.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, “Artificial neural network prediction of glass transition temperature of polymers”, Colloid Polym Sci. (2009) 287, 811-818.
Kobayashi (JP 01305052 A) teaches a polyfluoroalkyloxyalkylene (meth)acrylate.
Gresham (US 4,080,507) teaches a fluorinated ether-acrylic ester.
Hrabák (US 4,039,735) teaches homopolymers and mixed polymers of tetrachloroethoxyethyl acrylate.
Maekawa (US 5,565,607) teaches a polyfluorohydrocarbo group-containing acrylate.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767